UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X

MOJO NICHOLS, et al.,                                                                5/6/2021

                                                Plaintiffs,
                             -against-                               ORDER ON MOTIONS TO SEAL

NOOM INC., et al.,                                                      20-CV-3677 (LGS) (KHP)

                                                Defendants.

-----------------------------------------------------------------X
KATHARINE H. PARKER, United States Magistrate Judge

         Before the Court are various motions to redact and/or seal documents filed in

connection with discovery disputes in the above-captioned case. The party seeking redaction

or sealing in each instance bears the burden of justifying the proposed redactions or sealing.

That said, none of the motions to seal addressed in this Order are disputed by the non-moving

party. The Court will address each motion in turn below after laying out the applicable law.

                                                    Applicable Law

         As the parties recognize in their submissions, the public has a “general right to inspect

and copy public records and documents including judicial records and documents.” Nixon v.

Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978). The weight given to the presumption of

public access is determined by “the role of the material at issue in the exercise of Article III

judicial power and the resultant value of such information to those monitoring the federal

courts.” United States v. Amodeo, 71 F.3d 1044, 1049 (2d Cir. 1995). Once determined, the

weight of the presumption is balanced against the “danger of impairing law enforcement or

judicial efficiency and the privacy interests of those resisting disclosure,” among other factors.
Lugosch v. Pyramid Co., 435 F.3d 110, 120 (2d Cir. 2006) (quoting Amodeo, 71 F.3d at 1049)

(internal quotation marks omitted).

       In addition to this common law right of access, the public has an even stronger First

Amendment right of access to judicial documents. United States v. Erie County, 763 F.3d 235,

239 (2d Cir. 2014). In order to determine whether the First Amendment right of access

attaches, the Court must consider: “(a) whether the documents ‘have historically been open to

the press and general public’ (experience) and (b) whether ‘public access plays a significant

positive role in the functioning of the particular process in question’ (logic).” Id. (quoting

Lugosch, 435 F.3d at 120). If the First Amendment right of access attaches, documents “may be

sealed only if specific, on the record findings are made demonstrating that closure is essential

to preserve higher values and is narrowly tailored to serve that interest.” Erie, 763 F.3d at 239

(internal alteration omitted).

       As opposed to such judicial documents, however, documents passed between parties

(or the Court) in discovery “lie entirely beyond the presumption’s reach.” Amodeo, 71 F.3d at

1050. Even when the Court assesses such documents in the context of a discovery motion, the

documents remain non-judicial. Uni-Systems v. United States Tennis Ass’n, No. 17-cv-147

(KAM) (CLP), 2020 U.S. Dist. LEXIS 251138, at *27 (E.D.N.Y. July 6, 2020). Further, “[w]hen

discovery documents were submitted to the court pursuant to a confidentiality agreement, the

Second Circuit has held that it is ‘presumptively unfair for courts to modify protective orders

which assure confidentiality and upon which the parties have reasonably relied.’” Id. at *27-28

(quoting S.E.C. v. TheStreet.Com, 273 F.3d 222, 230 (2d Cir. 2001)).




                                                  2
ECF Nos. 258 & 287:

           First, Defendant Noom Inc. (“Noom”) seeks the redaction and sealing of certain portions

of exhibits annexed to Noom’s motion for reconsideration filed at ECF No. 257.1 The Court has

reviewed Noom’s submission in support of the redaction and sealing request (ECF No. 258,) as

well as the exhibits at issue.

           The relevant documents and information Noom seeks to seal or redact concern

information passed between the parties during the course of discovery in this case. Specifically,

Noom seeks to redact its responses to certain of Plaintiffs’ discovery requests that contain

confidential information related to Noom’s subscription programs and when those programs

were sold, among other data. Noom also seeks to redact certain portions of a document that

contains pricing information related to Noom’s autorenewal program. Because this information

was exchanged through discovery pursuant to the parties’ protective order, the presumption of

public access to this information is low. Moreover, Noom has significant business and privacy

interests in the information at issue. Indeed, this Court previously found that this sort of

information was worthy of redaction. (See ECF No. 238 at 3.) Here too, the Court is satisfied

that the subject information is “sensitive non-public information” as contemplated by the

parties’ protective order (see ECF No. 58 ¶ 1,) and that disclosure could reasonably be expected

to competitively harm Noom. Accordingly, the Court finds that this motion to seal should be

granted.




1
    The undersigned already resolved this motion for reconsideration at ECF No. 301.



                                                          3
           Plaintiffs also filed a related request insofar as Plaintiffs’ seek to redact or seal certain

portions of their letter response to Noom’s motion for reconsideration and Exhibit A annexed

thereto. The Court notes that, subsequent to the filing of Plaintiffs’ letter in opposition, the

parties submitted revised, narrower proposed redactions for Plaintiffs’ letter. (See ECF Nos.

306-7.) Having reviewed these documents, the Court finds that the narrowed proposed

redacted material, if publicized, would disclose Noom’s internal policies and procedures related

to consumer engagement. Further, Exhibit A (already discussed above) contains confidential

information related to Noom’s subscription programs and when those programs were sold. All

of this information was exchanged in discovery, was disclosed pursuant to the parties’

protective order, and is being invoked in the context of a discovery motion that was already

resolved by the Court. Accordingly, because the proposed redactions and sealing are narrowly

tailored to protect Noom’s privacy and business interests, I find that this motion to seal should

also be granted. However, Noom must publicly file a version of these documents incorporating

the significantly narrowed proposed redactions referenced above by May 13, 2021.

ECF No. 276 & 296:

           Second, Plaintiffs seek to redact and seal various portions of their motion to remedy

Noom’s alleged violations of the Court’s prior discovery orders and the exhibits annexed

thereto.2 The Court also notes that the parties submitted revised, narrower proposed

redactions for Plaintiffs’ letter motion and Exhibit D to that motion. (See ECF Nos. 308-10.) For

similar reasons as those discussed above, the Court finds the proposed redactions to be vital to




2
    The undersigned already resolved this motion to remedy Noom’s alleged violations at ECF No. 323.


                                                         4
preserving Noom’s privacy and business interests and narrowly tailored to protecting those

interests.

       The information at issue here concerns Noom’s internal communications, product

strategy and development, revenue and user data, and confidential mediation communications.

This is the sort of confidential business information that should be sealed pursuant to the

parties’ protective order given the low presumption of public access typically attributed to

documents and information exchanged in discovery and used in connection with a discovery

motion. Uni-Systems, 2020 U.S. Dist. LEXIS 251138, at *27. While the Court finds that most of

the Plaintiffs’ proposed redactions and sealings are narrowly tailored to preserve Noom’s

privacy and business interests, the Court notes that the more narrowly tailored redactions

submitted at ECF Nos. 309 and 310 should supersede the broader proposed redactions

previously submitted at ECF Nos. 277 and 281. Accordingly, the Court finds that this motion to

seal should be granted but that Noom must publicly file a version of these documents

incorporating the significantly narrowed proposed redactions by May 13, 2021.

       Furthermore, Noom also seeks to redact limited portions of Exhibit 1 to its opposition to

Plaintiffs’ motion. The information at issue in this request primarily concerns Noom’s prior

productions of documents and, specifically, Noom’s response to the Better Business Bureau

warning. Although the Court finds that Noom’s privacy interest in this information is relatively

limited, the Court will not compel publication of this information at this time since Noom

produced this information with the understanding that it would remain confidential pursuant to

the parties’ applicable protective order. See S.E.C. v. TheStreet.Com, 273 F.3d 222, 230 (2d Cir.

2001) (holding it presumptively unfair for courts to modify protective orders upon which parties



                                                5
have reasonably relied). Accordingly, the Court will grant the letter motion to redact limited

portions of Exhibit 1.

ECF No. 294:

       Third, on April 14, 2021 the parties submitted a joint agenda letter in advance of a case

management conference with the Court. Noom concurrently filed a letter motion to redact a

portion of one sentence of that letter that references information exchanged in discovery

concerning Noom’s internal customer data. The proposed redactions are quite limited—they

only cover approximately 15 words in a seven-page letter to the Court. Given the confidential

nature of the information and the limited redactions requested, the Court approves this letter

motion to redact.

                                             Conclusion

       For the reasons stated above, the Court finds that the parties’ various requests for

sealing and redactions should be GRANTED. Accordingly, the Court hereby grants ECF Nos.

258, 276, 287, 294, and 296. The Court respectfully requests that the Clerk of Court ensure

that the documents filed at ECF Nos. 259, 277, 278, 279, 280, 281, 282, 283, 284, 288, 289,

290, 292, 295, 307, 309, and 310 remain under seal, with access limited to the parties and the

Court. Furthermore, Noom should file the narrowed proposed redactions adopted by the Court

above by May 13, 2021. As is the case with all orders to seal in this case, Plaintiffs’ right to

contest the sealing and/or redaction of the documents addressed in this order in the event the

documents are later filed in connection with a dispositive motion (i.e., a motion for summary

judgment) is preserved.




                                                  6
      SO ORDERED.

DATED: May 6, 2021
       New York, New York
                                ______________________________
                                KATHARINE H. PARKER
                                United States Magistrate Judge




                            7
